Civil action to recover damages for an alleged negligent injury.
There was a judgment by default and inquiry entered against the defendants for want of an answer; motion thereafter to set it aside for excusable neglect overruled; and at the January Term, 1934, said inquiry was executed before a jury, the damages being assessed at $1,000.
From judgment on the verdict, the defendants appeal, assigning errors.
The facts and rulings in this case are identical with those appearing in the companion case of DeHoff v. Black, ante, 687. and a like result must follow here.
New trial.
CONNOR, J., dissents.